Citation Nr: 0207980	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for fevers as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.P. and L.W.
ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1995 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

This case was previously before the Board. In a February 1999 
Board decision, the issues of service connection for 
headaches and fatigue as manifestations of undiagnosed 
illness were remanded for a hearing. In April 2000, the Board 
remanded all the issues currently on appeal, to include 
service connection for fevers as a manifestation of an 
undiagnosed illness, for further development. The matter has 
been returned to the Board for disposition.

It should also be noted that in the April 2000 Board 
Decision, the issue of service connection for left ankle 
strain was remanded for the preparation of a Statement of the 
Case (SOC).  The SOC was prepared and sent to the veteran in 
September 2001. In VA Form 21-4138, Statement in Support of 
Claim, received in November 2001, the veteran stated that he 
did not wish to appeal the issue of service connection for 
left ankle strain. Therefore, the matter is not before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served in South West Asia Theater of 
Operations between August 1990 and March 1991.

3.  The veteran's headaches have been attributed to a known 
diagnosis. 

4.  The veteran's fatigue and fevers have been attributed to 
a known diagnosis for which service connection has already 
been established.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
headaches as a manifestation of an undiagnosed illness are 
not met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1117); 38 
C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for entitlement to service connection for 
fatigue as a manifestation of an undiagnosed illness are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001);Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 
3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

3.  The criteria for entitlement to service connection for 
fevers as a manifestation of an undiagnosed illness are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C.A. § 1117); 38 C.F.R. §§ 
3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, during the pendency of the appeal, the President 
signed into law legislation that eliminates the requirement 
of submitting a well-grounded claim and enhances VA's duties 
to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it considered the veteran's claim pursuant to the VCAA.  
However, as explained below, the RO took action that is 
consistent with the notification and assistance provisions of 
the VCAA, and thereafter readjudicated the veteran's claim. 
The Board's decision to proceed in adjudicating this claim 
does not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in rating decisions in October 1995 and October 1997, letters 
notifying the veteran of those decisions, statements of the 
case issued in January 1998 and March 1999, and a 
supplemental statement of the case issued in July 2001, the 
RO notified the veteran of regulations pertinent to his 
service connection claims, informed the veteran of the 
reasons for which his claims had been denied, and of the 
evidence needed to substantiate his claims.  The RO also 
provided him an opportunity to submit additional evidence and 
argument in support of his claims. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA 
outpatient treatment records and lay statements. 
It is further noted that the veteran's claims were remanded 
by the Board for further development in February 1999 and 
April 2000. The veteran testified by videoconference before 
the undersigned Board member in April 1999. The veteran was 
sent a VCAA letter in July 2001, giving him the opportunity 
to present additional argument and evidence in support of his 
claims. No additional evidence was received.  In a Statement 
in Support of Claim received in November 2001, the veteran 
stated that he had no further information to add to his case 
and asked that his case be expedited.  In the July 2001 
letter, as well as in a June 2000 letter, the veteran was 
advised that VA would obtain private treatment records of 
doctors/facilities identified by him and accompanied by a 
signed release to obtain the information.  He was advised 
that he may obtain and submit these records himself as it 
might reduce the time necessary to process his claim.  He was 
asked only to identify any VA facilities at which he was 
treated and VA would obtain those records.  The Board is not 
aware of any other outstanding evidence that needs to be 
obtained in support of the veteran's claim.  

In the instant case, the Board has developed the medical 
record to the extent possible.  Pursuant to Board remand, the 
veteran was afforded additional VA examinations in March 
2001, specifically inquiring as to whether the veteran 
currently had disabilities manifested by fatigue, headaches, 
and fever; and whether they were undiagnosed illnesses or 
otherwise attributable to military service. 

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of his claim, further development to comply with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on VA 
with no benefit flowing to the veteran).



Background

The veteran contends that the claimed conditions had their 
onset within approximately three months from separation from 
service. Service medical records show complaints of flu-like 
symptoms in February 1988 and headaches associated with a 
diagnosed viral syndrome in January 1985.  There are no other 
complaints of headaches, fatigue, or fevers in service.  

The report of a December 1993 VA examination included 
complaints of occasional stabbing pain in the veteran's left 
temporal area, lasting about 1 to 2 seconds, but not 
persistent.  The report of an August 1995 VA hospitalization 
noted a history of "severe" fatigue occurring two to three 
days per month since the veteran's return from the Persian 
Gulf.  On admission, the veteran reported fevers, with 
headache. The final diagnoses included fever, etiology 
undetermined.  It was noted that rheumatologic disease was 
considered unlikely.

Outpatient treatment reports dated between November 1995 and 
December 1995 contain a diagnosis of obstructive sleep apnea.  
An April 1996 VA examination diagnosed the veteran with 
headaches and chronic fatigue by history.  A December 1996 VA 
examination  concluded that fatigue was likely associated 
with psoriatic arthritis (note: the veteran has been service 
connected for psoriatic arthritis since February 1995).  He 
was also diagnosed with sleep apnea by history and 
gastroesophageal reflux disease (GERD).  The examiner 
commented that sleep apnea causes people to lose sleep and is 
the frequent cause of tiredness if severe.  He also commented 
that GERD may also interfere with sleep and "certainly the 
systemic disease of psoriatic arthritis is a reasonable cause 
for fatigue."

In numerous statements, both written and offered as testimony 
at the April 1999 personal hearing, the veteran has 
reiterated his complaints of headaches, fever and fatigue and 
the effect those symptoms have had on his ability to work.  
During his April 1999 videoconference hearing the veteran 
testified to the following: that he did not have headaches, 
fatigue, or fever prior to service; the flu-like symptoms 
occurred within three months of discharge from service and 
continued for two years; he has had problems with fatigue 
since 1995; he began running low grade fevers in 1992; he was 
told that inflammatory arthritis could cause fever; and he 
was told that fatigue was because of his obstructive sleep 
apnea.  Co-workers testified that they saw the veteran suffer 
weekly from headaches, fatigue and fever.  Lay statements 
indicate that since separation from service, the veteran was 
sick on many occasions and had to miss work.

A VA examination conducted in March 2001 diagnosed the 
veteran with combined tension/migraine headaches.  An 
additional VA examination diagnosed him with psoriatic 
arthritis, psoriasis, and migraine headaches.  The examiner 
opined, "headaches would not be described as an undiagnosed 
illness but as migraine type headaches.  Fever would be a 
manifestation of the veteran's psoriatic arthropathy as would 
the veteran's fatigue."  A third examiner commented that the 
veteran continued to have chronic fatigue, but opined that 
"it [was] not due to an undiagnosed illness but [was] due to 
the combination of his psoriatic arthritic symptoms with 
joint pains and fever, florid psoriasis and poor sleep along 
with migraine headaches."  Finally he stated that no 
undiagnosed illness was found upon examination.

Analysis

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317(a) 
(2001); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

In the instant case, the appellant, a Persian Gulf veteran, 
has not been found to have a 'qualifying chronic disability' 
for purposes of VA compensation.  As each of the disabilities 
at issue has an established current medical diagnosis, none 
constitutes an undiagnosed illness due to the veteran's Gulf 
War service.  The veteran has been diagnosed with obstructive 
sleep apnea on several occasions and migraines.  VA examiners 
have opined that headaches would not be described as an 
undiagnosed illness but as migraine type headaches and that 
fevers would be a manifestation of the veteran's psoriatic 
arthropathy as would the veteran's fatigue.  They have also 
opined that chronic fatigue is not due to an undiagnosed 
illness but due to the combination of  psoriatic arthritic 
symptoms with joint pains and fever, florid psoriasis and 
poor sleep along with migraine headaches.  In a January 1998 
SOC fatigue was evaluated as part of the service-connected 
psoriatic arthritis.  Fever has also been attributed to the 
service-connected psoriatic arthritis and is considered as 
part of the evaluation. 

The Board has considered the hearing testimony presented in 
this case.  The veteran and his friends/associates are 
competent to testify to observable symptomatology and belief 
in the merits of the claim.  None of the witnesses, however, 
is competent to provide a medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for 
headaches, fatigue, and fever as manifestations of 
undiagnosed illness is not warranted.  The preponderance of 
the evidence is against the veteran's claim.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and his claim must be denied. 


ORDERS

Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for fevers as a 
manifestation of an undiagnosed illness is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

